t c no united_states tax_court fort howard corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in 103_tc_345 we held that sec_162 i r c precluded petitioner from deducting or amortizing the costs and fees other than interest that petitioner paid in to borrow funds used in the leveraged_buyout of its stock sec p of the small_business job protection act of publaw_104_188 110_stat_1755 which was signed by the president on date and applies retroactively to provides that the expense disallowance rule_of sec_162 does not apply to any deduction for amounts which are properly allocable to indebtedness and amortized over the term of such indebtedness held in light of this statutory modification we now hold that the expense disallowance rule_of sec_162 as amended on date does not preclude petitioner from taking this opinion supplements our previously filed opinion in 103_tc_345 deductions for the amount of costs and fees it paid_or_incurred that are properly allocable to indebtedness and amortized over the term of such indebtedness james l malone iii kristen e hazel and lonn w myers for petitioner lawrence c letkewicz william e bogner and dana e_p hundrieser for respondent supplemental opinion ruwe judge on date we issued an opinion that resolved some but not all of the issues in this case 103_tc_345 the parties have now settled the remaining issues one of the issues resolved in our prior opinion was whether sec_162 k precluded petitioner from deducting or amortizing the costs and fees other than interest that petitioner paid in to borrow funds used in the leveraged_buyout lbo of its stock we held that such costs and fees were paid_or_incurred in connection with a redemption and that sec_162 precluded petitioner from deducting or amortizing them for purposes of computing its taxable_income 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on date the president signed the small_business job protection act of publaw_104_188 110_stat_1755 the act section p of the act provides that the expense disallowance rule_of sec_162 does not apply to any deduction for amounts which are properly allocable to indebtedness and amortized over the term of such indebtedness 110_stat_1887 this provision takes effect as if included in the amendment made by sec_613 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2251 which applies to amounts paid_or_incurred after date the act's amendment of 2including the amendment made by sec p of the small_business job protection act of publaw_104_188 110_stat_1755 sec_162 as it applies to this case provides k stock_redemption expenses -- in general --except as provided in paragraph no deduction otherwise allowable shall be allowed under this chapter for any amount_paid or incurred by a corporation in connection with the redemption of its stock exceptions --paragraph shall not apply to-- a certain specific deductions--any-- i deduction allowable under sec_163 relating to interest ii deduction for amounts which are properly allocable to indebtedness and amortized over the term of such indebtedness or iii deduction for dividends continued sec_162 applies to the period in which the costs and fees at issue in this case were paid_or_incurred and changes the tax treatment of the costs and fees other than interest that petitioner paid_or_incurred to borrow funds the court's opinion filed in date obviously did not reflect the act's amendment of sec_162 in date the parties therefore have jointly moved that we reconsider our opinion concerning sec_162 and issue a supplemental opinion applying the amendment we shall grant the joint motion to reconsider the parties have agreed to the amount of costs and fees allocable to indebtedness we now hold that the expense disallowance rule_of sec_162 as amended on date does not preclude petitioner from taking deductions for the amount of costs and fees it paid_or_incurred that are properly allocable to indebtedness and amortized over the term of such indebtedness continued paid within the meaning of sec_561 b stock of certain regulated_investment_companies --any amount_paid or incurred in connection with the redemption of any stock in a regulated_investment_company which issues only stock which is redeemable upon the demand of the shareholder 3the act's amendment to sec_162 does not affect the court's previous determination with respect to whether dollar_figure million of the dollar_figure million fee paid to morgan stanley should be characterized as interest see fort howard corp v commissioner supra pincite an appropriate order will be issued granting the parties' joint motion for reconsideration of opinion decision will be entered under rule
